         Case 1:18-cv-02223-GBD-SN Document 175 Filed 08/07/20 Page 1 of 3

                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                       32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                   Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                        1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029            Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                                (206) 516-3880
        __________                                        __________                                   __________

                            Arun Subramanian
                                                                                      E-Mail ASUBRAMANIAN@susmangodfrey.com
                       Direct Dial (212) 471-8346


          August 7, 2020

          VIA ECF

          Hon. Sarah Netburn
          U.S. District Court for the Southern District of New York
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, New York 10007

          Re:       Rich v. Fox News Network, LLC, No. 18-cv-2223

          Dear Judge Netburn:

                  I write on behalf of Plaintiffs Joel and Mary Rich, with the consent of all
          parties, to set interim deadlines for the discovery schedule, as ordered by the Court
          following the hearing this past Tuesday, August 4, 2020. Dkt. 170.

                 All discovery is set to conclude by December 31, 2020. Dkt. 170. Counsel
          for Fox News, Ms. Zimmerman, and Plaintiffs agree to the interim deadlines below:

                       Event                                    Deadline
                       Parties Substantially                    August 26, 2020
                       Complete Document
                       Production
                       Deadline to Issue Third Party            September 3, 2020
                       Subpoenas
                       Deadline for Service of Third            October 16, 2020
                       Party Subpoenas
                       Fact Depositions Close                   October 30, 2020
                       Expert Reports Due1                      November 13, 2020

          1
           Subject to the parties in good faith timely providing relevant and necessary
          discovery.



          7511828v1/015730
Case 1:18-cv-02223-GBD-SN Document 175 Filed 08/07/20 Page 2 of 3

August 7, 2020
Page 2



          Response Reports Due               December 4, 2020
          Expert Depositions Close           December 23, 2020

        Counsel for Mr. Butowsky has requested that Mr. Butowsky not be held to
the interim deadlines for fact discovery. Plaintiffs oppose this request. Fox News
and Ms. Zimmerman do not oppose this request. The positions of Plaintiffs and
Mr. Butowsky are set forth below.

       Position of Mr. Butowsky

         After the August 4, 2020 hearing, Mr. Butowsky’s counsel contacted his
client at the hospital to check in with his client about the scheduled surgery. Counsel
received the shocking news that Mr. Butowsky had had a serious medical
emergency, had stopped breathing, went into critical organ failure and clinically
died. By an extraordinary stroke of good luck, Mr. Butowsky’s wife had called her
husband’s phone just before the incident and was extremely concerned when her
husband did not respond. Mrs. Butowsky was able to reach a nurse who checked
on Mr. Butowsky and immediately contacted the reanimation team, which was able
to bring Mr. Butowsky back to life. Mr. Butowsky remains in serious condition
and is in pain from the repeated pressure applied to his chest to restart his heart. He
is, however, lucid and is committed to doing his best to comply with his obligations.
It is not clear when he will be strong enough to undergo the necessary hip
replacement surgery (he has been living without a hip since his last operation) and
he will need time to recover after the surgery. Given these extraordinary medical
developments, it would be extremely harsh (indeed, inhuman) to hold Mr.
Butowsky to interim fact deadlines when has committed to respect the overall order
of the court to the extent possible and agrees to abide by the parties’ agreed upon
interim expert deadlines, including that expert reports be submitted by November
13, 2020, and response reports be submitted by December 4, 2020.

       Position of Plaintiffs

        Plaintiffs are sensitive to Mr. Butowsky’s health concerns and will, of
course, be mindful of those issues as discovery proceeds. However, Plaintiffs do
not believe that Mr. Butowsky should be relieved whole-cloth from the reasonable
interim fact discovery deadlines that all other parties have agreed to. First, Mr.
Butowsky’s health issues have been longstanding. Nevertheless, in addition to other
activities, he has filed as a plaintiff and pursued at least six cases since April 2018,
including some that overlap substantially with this litigation. Indeed, Mr. Butowsky
even hired lawyers to sue Plaintiffs’ counsel (including associates), in a Texas case
that was ultimately dismissed. In another case Mr. Butowsky hired counsel to
handle, Mr. Butowsky opposed a request by other parties to extend discovery
deadlines, stating in relevant part that “[d]elay prejudices victims – evidence is lost,
Case 1:18-cv-02223-GBD-SN Document 175 Filed 08/07/20 Page 3 of 3

August 7, 2020
Page 3



memories fade, costs increase.” (Butowsky v. Folkenflik, et al., No. 18-cv-442, E.D.
Tex., D.I. 41, at 2.)

        Second, Mr. Butowsky’s statement concerning prejudice is a real concern
here. Just to give one example, Mr. Butowsky’s counsel recently informed
Plaintiffs that Mr. Butowsky’s phone “crashed in or about September 2019.”
Plaintiffs are concerned that relieved of the reasonable fact discovery deadlines that
Plaintiffs, Fox, and Ms. Zimmerman have agreed to, further evidentiary prejudice
may ensue. Moreover, because Mr. Butowsky’s evidence and testimony are critical
to this case, relieving him of the interim deadlines will prejudice Plaintiffs’
preparation of their expert reports.

         Third, there is no reason for Mr. Butowsky to be relieved of these reasonable
interim deadlines. In this very lawsuit, Butowsky has produced documents to Fox,
and he has agreed to Plaintiffs’ search terms and represented that he is in the process
of preparing a production of documents to Plaintiffs, many of which have already
been searched for and produced in connection with his many other related
litigations. And as Plaintiffs have learned during discovery, after this lawsuit was
filed, Fox and Butowsky agreed to a settlement agreement requiring Butowsky’s
cooperation with Fox.

        Again, Plaintiffs are mindful of Mr. Butowsky’s health and, if there arises
a particular issue, Plaintiffs will of course reasonably accommodate him. But in
Plaintiffs’ view, there is no reason why Mr. Butowsky should not comply with the
reasonable deadlines set forth herein.

            Respectfully submitted,

            s/ Arun Subramanian
            Arun Subramanian
            Counsel for Plaintiffs Joel and Mary Rich

            With consent,

            Joseph M. Terry                                 David H. Stern
            Counsel for Defendant                           Counsel for Defendant
            Fox News Network, LLC                           Malia Zimmerman

            Eden P Quainton
            Counsel for Defendant Ed Butowsky



Cc:    All Counsel of Record
